           Case 5:16-cr-01552-WJ Document 33 Filed 12/07/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO
                                 _____________________

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                     No. 5:16-cr-01552-WJ

JOSHUA ADAM WILLIAMS,

       Defendant.

                         MEMORANDUM OPINION AND ORDER
                       GRANTING MOTION TO APPOINT COUNSEL

       THIS MATTER is before the Court on the Federal Public Defender’s (“FPD”) Motion to

Appoint FPD or CJA Counsel (Doc. 32). The FPD moves the Court to appoint Assistant Federal

Public Defender Lynne McMullen as counsel to assist Defendant in seeking compassionate release

pursuant to 18 U.S.C. § 3582(c) and the First Step Act.

       As a threshold matter, “no right to appointment of counsel exists when pursuing relief

under 18 U.S.C. § 3582(c).” United States v. Olden, 296 F. App’x. 671, 674 (10th Cir. 2008).

Indeed, the right to counsel extends only to the first appeal as of right, and no further. Pennsylvania

v. Finley, 481 U.S. 551, 555 (1987). That said, by a recent Administrative Order, see 20-MC-

00004-30, the Court put into place a process for appointment of counsel in response to the influx

of compassionate release requests courts are receiving in the wake of the COVID-19 pandemic.

       Here, the FPD asserts on Defendant’s behalf that he has met the exhaustion requirements

of § 3582(c)(1)(A). Doc. 32 at 2. The Administrative Order requires the FPD to “certify that the

defendant has fully exhausted as required by Tenth Circuit law.” 20-MC-00004-30 at 2. The
           Case 5:16-cr-01552-WJ Document 33 Filed 12/07/20 Page 2 of 2




Court, having reviewed these assertions in light of Tenth Circuit law, construes the FPD’s filing

of this motion as its certification that the exhaustion requirement has been met.

       Further, the Administrative Order requires the FPD to “[s]tate the grounds for an

appointment by describing the extraordinary and compelling reasons supporting the requested

relief.” Id. Although the Court will not speculate on the merits of Defendant’s request at this point,

it concludes that the instant motion adequately describes extraordinary and compelling reasons

supporting the requested relief.

       Therefore, the Court GRANTS the FPD’s Motion to Appoint FPD or CJA Counsel. The

appointment of Ms. McMullen as counsel shall issue by separate order. The Clerk’s Office is

hereby directed to take the steps necessary to effectuate this Order.

       Finally, the Court emphasizes that in granting the FPD’s motion, it does not reach the

merits of Defendant’s request, including a determination of whether Defendant has exhausted his

administrative remedies. Accordingly, Defendant still bears the burden to establish that he is

eligible for a sentence reduction and the United States is not precluded from raising any arguments,

including exhaustion, in briefing on the merits.

       IT IS SO ORDERED.




                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                   2
